DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on October 25, 2021.
In view of amendments filed October 25, 2021 to the title, the objection to the specification is withdrawn.
In view of amendment filed October 25, 2021 to claim 3, the objection to the claim are withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed October 25, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Electronic Device Capable of Customizing Prohibition Content and Computer-Readable Non-Transitory Recording Medium Storing Program for the Electronic Device.
Claims 1, 5 and 6 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to [1] […] wherein the firmware comprises prohibition information indicating the prohibition;
wherein the prohibition control unit holds use prohibition information indicating the prohibition to be used and executes the control by using the use prohibition information, and
wherein the prohibition control unit updates the use prohibition information such that the prohibition control unit sets the prohibition indicated in the prohibition information comprised in the firmware into the use prohibition information, and thereafter, the prohibition control unit determines whether a setting file indicating the prohibition to be set in the electronic device is stored in the storage device, and updates the use prohibition information with the prohibition indicated in the setting file on the storage device in accordance with a determination result, the setting file being of a format of the prohibition information.” along with all other limitations as required by independent claim 1.
“[5] […] wherein the prohibition control unit holds use prohibition information indicating the prohibition to be used in executing the control, and
wherein the prohibition control unit updates the use prohibition information such that the prohibition control unit sets the prohibition indicated in prohibition information indicating the prohibition comprised in firmware for the electronic device into the use prohibition information, and thereafter, the prohibition control unit determines whether a setting file indicating the prohibition to be set in the electronic device is stored in the storage device, and updates the use prohibition information with the prohibition indicated in the setting file on the storage device in accordance with a determination result, the setting file indicating the prohibition in a same format as the prohibition information.” along with all other limitations as required by independent claim 7.
“[6] […] wherein the prohibition control unit holds use prohibition information indicating the prohibition to be used when executing the control,
wherein after the prohibition control unit sets the prohibition indicated in the prohibition information comprised in the firmware into the use prohibition information, when a setting file indicating the prohibition to be set in the electronic device is stored in the storage device, the prohibition control unit updates the use prohibition information with the prohibition indicated in the setting file on the storage device, and wherein the extension service management unit stores the setting file into the storage device using a storage access service which is the extension service for accessing the storage device.” along with all other limitations as required by independent claim 6.
Specifically, the closest prior art, Akita et al. (2019/0095192) and Okamoto et al. (2017/0223208), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-4 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugano (2019/0391771) disclose an information processing apparatus and a method of controlling the same, settings for prohibiting an access to a removable medium is performed, and even if the setting is set, the access to the removable medium is permitted in a case where the information processing apparatus is activated in the maintenance mode.
Sato et al. (2017/0091123) disclose a storage device includes an antenna, a first nonvolatile memory that is operable using power generated at the antenna by an electromagnetic induction caused by an external device, and stores lock state information, a first controller configured to change the lock state information in response to a command that is wirelessly transmitted from the external device through the antenna, a second nonvolatile memory, and a second controller configured to allow access to a memory region of the second nonvolatile memory depending on the lock state information stored in the first nonvolatile memory. 
Yoshimura (2017/0004299) disclose an information processing system includes a terminal apparatus including an instruction information creation unit and a first transmission unit, and an information processing apparatus including an execution unit, a reception unit, and a controller. The instruction information creation unit accepts one or more settings relating to processing and creates instruction information denoting the one or more settings. The first transmission unit transmits the instruction information to the information processing apparatus. The execution unit performs the processing related to the one or more settings denoted by the instruction information. The reception unit receives the instruction information and certificate information. The certificate information is information 
Sato (2012/0257248) disclose an update control unit of an image forming apparatus notifies a start of application of firmware to a distribution server in a case where the application of the firmware delivered from the distribution server and stored in a HDD is started in response to an instruction from a user. The update control unit applies the firmware in a case where the response to permit the application of the firmware is received from the distribution server in reply to the notification, and does not apply the firmware in a case where the response prohibiting the application of the firmware is received from the distribution server in reply to the notification. The monitoring agent unit of the image forming apparatus periodically confirms to the monitoring server whether the firmware stored in the HDD before it is applied is to be deleted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672